               Case 2:17-cr-00276-RSM Document 92 Filed 04/15/21 Page 1 of 1




 1                                                            Chief Judge Ricardo S. Martinez
 2
 3
 4
 5                             UNITED STATES DISTRICT COURT FOR THE
                                 WESTERN DISTRICT OF WASHINGTON
 6
                                           AT SEATTLE
 7
 8
      UNITED STATES OF AMERICA,                       No. CR17-276RSM
 9
                                Plaintiff,
                                                      ORDER TO SEAL
10
11                        v.
12
13    FEDIR OLEKSIYOVICH HLADYR,
14                             Defendant.
15
             The Court, having considered the government’s Motion to Seal the government’s
16
     proposed restitution exhibit, finds good cause to GRANT the motion.
17
             It is hereby ORDERED that the government’s proposed restitution exhibit will be
18
     placed under seal and will remain sealed until further order of this Court.
19
             DATED this 15th day of April, 2021.
20
21
22                                             A
                                               RICARDO S. MARTINEZ
23                                             CHIEF UNITED STATES DISTRICT JUDGE
24
25 Presented by:
26
   /s/ Francis Franze-Nakamura
27 FRANCIS FRANZE-NAKAMURA
28 Assistant United States Attorney
                                                                            UNITED STATES ATTORNEY
      ORDER TO SEAL - 1                                                     700 STEWART STREET, SUITE 5220
      U.S. v. HLADYR, CR17-276RSM                                             SEATTLE, WASHINGTON 98101
                                                                                    (206) 553-7970
